Exhibit 10.17(c)

MANPOWER INC.

RESTRICTED STOCK AGREEMENT

(CEO)

This Restricted Stock Agreement (this “Agreement”) is executed as of
            , 200   by and between MANPOWER INC., a Wisconsin corporation (the
“Corporation”), and                              (the “Employee”).

W I T N E S S E T H:

WHEREAS the Board of Directors of the Corporation has established the 2003
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and

WHEREAS, the Employee has been granted Restricted Stock under the Plan subject
to the terms provided in this Agreement and the Plan.

NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:

1. Provisions of Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Administrator to make
interpretations, rules and regulations thereunder, and, in general, provides
that determinations of the Administrator with respect to the Plan shall be
binding upon the Employee. Unless otherwise provided herein, all capitalized
terms in this Agreement shall have the meanings ascribed to them in the Plan. A
copy of the Plan will be delivered to the Employee upon reasonable request.

2. Terms of Award. The Employee has been granted              Shares of
Restricted Stock under the Plan. Notwithstanding the terms of the Plan, the
Administrator has determined that the Restricted Period is the period ending on
                    , unless the Restricted Period ends sooner as provided in
the Plan.

Notwithstanding the foregoing, the provisions of Section 8(e) of the Plan,
regarding a Triggering Event, shall not apply to this Agreement. Instead, in
connection with a Triggering Event, the Restricted Period shall end and all
restrictions applicable to any Restricted Stock then held by the Employee shall
lapse and the Shares of Restricted stock shall vest in full upon any of the
following:

 

  (i) Where the Corporation’s shares remain publicly traded on a national
securities exchange after the Triggering Event, if Employee’s employment is
terminated by the Corporation other than for “Cause”, as defined below, during a
Protected Period or within two (2) years following a Triggering Event;

 

  (ii) Where the Corporation’s shares remain publicly traded on a national
securities exchange after the Triggering Event, if Employee voluntarily
terminates his employment for “Good Reason” as defined below, during Protected
Period or within two (2) years following a Triggering Event; or

 

  (iii) upon a Triggering Event where the Corporation’s shares do not remain
publicly traded on a national securities exchange after the Triggering Event,
unless the Restricted Stock granted hereunder is converted, on a tax-free basis,
into shares of an acquiring corporation that is publicly traded on a national
securities exchange.

In the event of accelerated vesting due to the termination of Employee’s
employment during a Protected Period, the accelerated vesting will occur as of
the date of the Triggering Event.

Further, the provisions of Section 8(d)(2) of the Plan regarding normal
retirement or early retirement shall not apply to this Agreement. Instead, upon
the Employee’s Retirement, the Restricted Period shall end and all restrictions
applicable to any Restricted Stock then held by the Employee shall immediately
lapse and the Shares of Restricted Stock shall vest in full.



--------------------------------------------------------------------------------

Finally, notwithstanding the foregoing, the Restricted Period shall end and the
Employee shall become vested in a prorated number of Shares of Restricted Stock
if the Shares have not previously vested or been forfeited, as follows:

 

  a. upon the Employee’s termination of employment by the Corporation other than
for “Cause,” as defined below, where such termination does not occur during a
Protected Period or within two (2) year following a Triggering Event; or

 

  b. upon the Employee’s voluntary termination of employment for “Good Reason,”
as defined below, where such termination does not occur during a Protected
Period or within two (2) year following a Triggering Event.

 

  c. The number of Shares of Restricted Stock that shall vest upon the
occurrence of either (a) or (b) above shall be the number of Shares determined
by multiplying the total Shares granted hereunder by the quotient of: (x) the
number of days between and including the date of this Agreement and the date of
the Employee’s termination of employment, divided by (y)          days.

For purposes of this paragraph:

 

  a. Termination for “Cause” will mean termination of the Employee’s employment
upon:

 

  (i) Employee’s repeated failure to perform his duties with the Corporation in
a competent, diligent and satisfactory manner as determined by the Committee,

 

  (ii) Employee’s failure or refusal to follow the reasonable instructions or
direction of the Corporation’s Board of Directors, which failure or refusal
remains uncured, if subject to cure, to the reasonable satisfaction of the Board
of Directors for five (5) business days after receiving notice thereof from the
Board of Directors, or repeated failure or refusal to follow the reasonable
instructions or directions of the Board of Directors,

 

  (iii) any act by Employee of fraud, material dishonesty or material disloyalty
involving the Corporation,

 

  (iv) any violation by Employee of a Corporation policy of material import,

 

  (v) any act by Employee of moral turpitude which is likely to result in
discredit to or loss of business, reputation or goodwill of the Corporation,

 

  (vi) Employee’s chronic absence from work other than by reason of a serious
health condition,

 

  (vii) Employee’s commissions of a crime the circumstances of which
substantially relate to Employee’s employment duties with the Corporation, or

 

  (viii) the willful engaging by Employee in conduct which is demonstrably and
materially injurious to the Corporation. For purposes of this Agreement, no act,
or failure to act, on Employee’s part will be deemed “willful” unless done, or
omitted to be done, by Employee not in good faith.

 

2



--------------------------------------------------------------------------------

  b. “Good Reason” will mean, without the Employee’s consent, the occurrence of
any one or more of the following:

 

  (i) a material dimunition in Employee’s authority, duties or responsibilities;

 

  (ii) any material breach of any material obligation of the Corporation for the
payment or provision of compensation or other benefits to Employee;

 

  (iii) a material dimunition in Employee’s base salary or a failure by the
Corporation to provide an arrangement for Employee for any fiscal year of the
Corporation giving Employee the opportunity to earn an incentive bonus for such
year;

 

  (iv) Employee’s being required by the Corporation to materially change the
location of his principal office; provided such new location is one in excess of
fifty miles from the location of Employee’s principal office before such change;

 

  (v) a material dimunition in Employee’s annual target bonus opportunity for a
given fiscal year within two years after the occurrence of a Triggering Event,
as compared to the annual target bonus opportunity for the fiscal year
immediately preceding the fiscal year in which a Triggering Event occurred.

Notwithstanding the provisions above, Good Reason does not exist unless
(i) Employee objects to any material dimunition or breach described above by
written notice to the Corporation within twenty (20) business days after such
dimunition or breach occurs, (ii) the Corporation fails to cure such dimunition
or breach within thirty (30) days after such notice is given and
(iii) Employee’s employment with the Corporation is terminated by Employee
within ninety (90) days after such dimunition or breach occurs.

 

  c. “Retirement” will mean termination of the Employee’s employment on or after
the Employee has attained age 55 and has completed 10 years of Service.

 

  d. “Service” means the period beginning on the date the Employee’s employment
with the Corporation or its direct or indirect subsidiaries (collectively, the
“Manpower Group”) commences and ending on the date the Employee’s employment
with the Manpower Group terminates.

3. Dividends and Voting Rights. The Employee shall be entitled to receive any
dividends that become payable with respect to such shares of Restricted Stock
and shall be entitled to voting rights with respect to such shares of Restricted
Stock.

4. Taxes. The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
vesting of such Restricted Stock or any payments in connection with the
Restricted Stock, and the Corporation may defer making delivery of any
Restricted Stock or Shares in respect of Restricted Stock until arrangements
satisfactory to the Corporation have been made with regard to any such payment,
reimbursement, or withholding obligation.

5. Stock Certificates. In accordance with the Plan, the Corporation will
retain custody of the stock certificates representing Restricted Stock during
the Restricted Period. As soon as practicable after the execution of this
Agreement, the Participant shall deliver to the Corporation a stock power signed
by the Participant to be used in the event the Restricted Stock is forfeited to
the Corporation. The Participant’s signature on such stock power shall be
guaranteed by an institution that is a member of a Medallion signature guarantee
program or a similar signature guarantee program acceptable to the Corporation’s
transfer agent.

 

3



--------------------------------------------------------------------------------

6. Multiple Executed Copies. This Agreement may be executed in multiple copies,
each of which will constitute an original, and which together will constitute
one and the same agreement providing for a single grant of shares of Restricted
Stock.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.

 

MANPOWER INC. By:  

 

The undersigned Employee hereby accepts the foregoing grant of Restricted Stock
and agrees to the several terms and conditions hereof and of the Plan.

 

 

Employee

 

4